Citation Nr: 0507282	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1969 to August 1972. His awards and 
decorations included the Combat Infantryman Badge and Purple 
Heart Medal.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which denied entitlement to a rating increase in excess of 10 
percent for post-traumatic stress disorder (PTSD).

During the course of the current appeal, the RO granted an 
increase in evaluation from 10 to 30 percent. However, since 
the veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, the claim will remain in 
controversy, as less than the maximum available benefit was 
awarded. 
AB v. Brown, 6 Vet.App. 35, 38 (1993).

VA outpatient records indicate the veteran has claimed a 
total disability rating due to individual unemployability 
(TDIU). The TDIU claim has not been certified to the Board on 
appeal nor has it otherwise been developed for appellate 
purposes. Therefore, the Board has no jurisdiction over the 
claim and it will not be considered below. 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004). It is 
referred to the RO, however, for appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by moderate symptoms such as depressed mood, panic attacks, 
and sleep impairment; Although he suffers from difficulty in 
establishing and maintaining relationships, particularly with 
non-family members, he does not have a flattened affect; is 
properly oriented, takes care of his appearance and hygiene; 
has speech and thought processes that are logical, coherent, 
and goal directed; has no difficulty with complex commands; 
has no significant memory problems or significant disturbance 
of mood or motivation; has no history of suicidal or 
homicidal ideations; and has the ability to function 
independently.


CONCLUSION OF LAW

The criteria for a rating increase in excess of 30 percent 
for the veteran's service-connected PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.130, DC 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
See 38 C.F.R. §§ 3.102, 3.159 (2004). The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001). Accordingly, both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004). In a November 2001 letter, 
the RO informed the veteran of the evidence necessary to 
prove his claim for increased PTSD benefits. The RO informed 
the veteran that to establish entitlement, he will need to 
obtain medical evidence showing treatment for the disability. 
Specifically, the RO informed the veteran that he will need 
to obtain medical evidence to demonstrate the current level 
of his disability and evidence to show that there has been an 
increase in the severity of the disability.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
November 2001 letter, the RO informed the veteran that the RO 
would seek to assist him in obtaining evidence such as 
medical records, service records, employment records, and 
records kept by other federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the November 2001 
letter, the RO informed the veteran to provide information 
about medical evidence showing current treatment to enable 
the RO to request and obtain them from the agency or person 
who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The November 2001 letter 
instructed the veteran to inform the RO of any person or 
agency who may have additional evidence to support his claim. 
The RO also instructed him to send in the requested 
information within a designated period of time.
 
In view of the development that has been undertaken for this 
claim, further development is not needed to comply with the 
VCAA. The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran received outpatient treatment for his PTSD 
condition at the Cincinnati VA Medical Center from 2002 to 
2003. The veteran received continued care through his 
psychiatrist, Dr. J.L. at the rate of every two to three 
months.

An October 2002 outpatient report from Dr. J.L. stated that 
the veteran's condition was at baseline level, and the 
psychiatrist noted that the veteran's condition was "not 
that good," and remarked that "he really [was] 
unemployable" and had no social life outside of his family. 

VA outpatient entries from May 2003 noted the that the 
veteran was experiencing nightmares since the Iraqi war. An 
entry from June 2003 noted that the veteran indicated he had 
trouble sleeping. The entry also noted that the veteran had 
been watching too much of the Iraqi war on television and 
that it may have been contributing to his insomnia. Dr. J.L. 
also submitted a brief statement in June 2003 that indicated 
the veteran had a severe case of PTSD and was unemployable, 
and recommended him for another compensation examination.

In June 2002, Ms. L.L., the veteran's sister in law, 
submitted a statement on behalf of the veteran that indicated 
that he was living the life of a recluse. She indicated that 
he often refused to answer the door when she visited him. Due 
to his fears, he also refused to answer the phone until the 
answering machine picked up and he heard a voice on the other 
end. She indicated that he does not do well in social 
environments and requires constant medication for his anxiety 
and sleeping problems. She also indicated that he had 
difficulty trusting anyone and therefore found it impossible 
to work under a strict regimen of work rules and 
expectations. 

A VA examination for PTSD was conducted in July 2003 with a 
review of the claims folder. At the examination the veteran 
reported he last worked in 1998 as a carpenter and that the 
job ended following the contraction of pneumonia with 
complications. He stated that he was not currently able to 
work due to problems with his feet and not being able to be 
around other people. The veteran reported that his 
medications do not help him much. He complained of anxiety 
attacks during which he becomes very excited. He reported 
that he gets along well with members of his family but not 
with others. He denied any recent physical aggression but 
reported that he has yelled at others. He denied any history 
of a suicide attempt. 

At the examination, the veteran was noted to be pleasant. His 
through processes were goal-oriented, and his speech was not 
pressured. His affect was bright at appropriate times, and 
his eye contact was fair. He was oriented to person, place, 
and time. He could recall three out of three immediately and 
two out of three items after five minutes. His long term 
memory was intact. He denied any suicidal or homicidal 
ideations. He could perform his own activities of daily 
living, and indicated that he shopped at a store about 1.5 
blocks away from his house. In terms of panic symptoms, he 
mentioned shortness of breath and getting nervous, and 
indicated that these symptoms last about a minute and occur 
about four to five times a week. He reported having a lot of 
depression. Other than poor spending habits, he denied 
problems with impulse control. He indicated that he sleeps 
about five hours a night and that he awakens 4-5 times a 
night. He reported having intrusive and distressing thoughts 
about Vietnam 4-5 times a day and distressing dreams about 
twice a week. He stated that he had not had a flashback for 
about a year. When he was asked to review and discuss his 
military experience, he became nearly tearful, but did not 
show any physiological reactivity. He indicated that he does 
watch war movies on occasion and was bothered by them at 
times. He indicated that he enjoyed riding his brother's 
motorcycle. He did not display a restricted range of affect. 
He was not very hopeful of the future. He indicated that he 
had difficulty with concentration and was often 
hypervigilant. The examiner noted that the veteran was able 
to concentrate adequately during the entire evaluation and 
could answer questions appropriately. Upon examination, the 
VA examiner diagnosed the veteran with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 65-70. The 
examiner noted that the veteran had a mild increase in 
symptoms compared to his last examination in 2002, and opined 
that the veteran would not be expected to exceed a moderate 
level of impact based upon his current presentation. The 
examiner also noted the veteran possessed the judgment and 
insight to manage his own funds.


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1. (2004). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411. 
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.

A review of the examination reports and VA outpatient 
treatment records show that the veteran has experienced some 
depressed mood, panic attacks, and sleep impairment due to 
his PTSD condition. However, the evidence does not show that 
the veteran has a flattened affect The July 2003 VA 
examination indicated that his affect was not restricted and 
was bright at times. There was also no evidence of 
circumstantial or stereotyped speech. His speech was 
indicated to be logical and goal directed. There was no 
evidence of difficulty with complex commands or significant 
memory problems. There was also no evidence of impaired 
judgment or abstract thinking. There was also no significant 
disturbance of motivation or mood. The examination did note 
panic attacks that occurred more than once a week, but these 
were indicated to be brief. Similarly, the veteran did report 
difficulty in establishing and maintaining relationships, 
particularly with non-family members. However, the examiner 
indicated after review of the evidence that the veteran's 
PTSD did not exceed a moderate level of impact, which would 
be more consistent with a 30 percent, rather than a higher 
evaluation.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). 

The brief letter submitted by Dr. J.L. that indicated the 
veteran's PTSD was severe and that he was unemployable has 
been noted. However, the probative value of a medical opinion 
is to be based upon the scope of the examination or review as 
well as the analytical findings. Regarding Dr. J.L.'s 
statement, an opinion by a medical professional is not by 
itself conclusive, and is not entitled to absolute deference. 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998). For 
example, a mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995). Here, the statement by 
Dr. J.L. was strictly a conclusion, without any complaints, 
findings, analysis, or rationale to support the conclusion. 
The statement does not explain what symptoms of PTSD the 
veteran was experiencing that Dr. J.L. felt made his PTSD so 
severe or rendered him unemployable. In contrast, the opinion 
of the VA examiner was supported by detailed findings. 
Consequently, greater probative value is given to the opinion 
of the VA examiner in his conclusion that the PTSD condition 
only resulted in moderate disability.

Therefore, the weight of the credible evidence demonstrates 
that the veteran's PTSD disability is no more than 30 percent 
disabling. As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of entitlement to an increased 
rating in excess of 30 percent for PTSD is denied. 38 U.S.C.A 
§ 5107 (West 2004).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected claim. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the disabilities. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected PTSD condition are those contemplated 
by the regular schedular standards. It must be emphasized 
that the disability ratings are not job specific. They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2004). 
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2004).



ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


